Citation Nr: 1336680	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  11-31 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease ("COPD"), to include secondary to a service connected coronary artery disease ("CAD").

2.  Entitlement to an increased rating for coronary artery disease status post myocardial infarction and coronary artery bypass graft ("CABG"), currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that in relevant part denied the above claims.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence and while there are additional treatment records, the records are not relevant to the present claim.

The Veteran testified before a Decision Review Officer (DRO) at the RO and before the undersigned at a January 2013 hearing at the RO.  Transcripts have been associated with the file.


FINDINGS OF FACT

1.  The Veteran's CAD is manifested by a workload of greater than three to five METs, resulting in dyspnea and fatigue; however, the METs level limitation was attributable to causes other than the Veteran's CAD.

2.  COPD was not caused by or aggravated by his coronary artery disease. 

3.  The Veteran's COPD was not present during service, and the evidence does not show that it is related to active service.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for coronary artery disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2013).

2.  COPD was not present in service or manifested for many years thereafter, and is not shown to be otherwise related to service or to service connected coronary artery disease.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for an increased rating for CAD and service connection for COPD secondary to CAD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

An October 2010 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim for service connection for chronic obstructive pulmonary disease in November 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated February 2011 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim for coronary artery disease in August 2011.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

B.  Duty to Assist 

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in March 2013.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The March 2013 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection

The Veteran contends that he has COPD as a result of his service connected coronary artery disease and myocardial infarction and CABG.  For the reasons that follow, the Board finds that the Veteran's COPD is neither secondarily or directly related to service.  As such, service connection for COPD is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred during service.  Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir 2004).

Additionally, under section 3.310(a) of VA regulations, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) . Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In July 2010, the Veteran underwent treatment at a VA Medical Center ("VAMC") where he was diagnosed with COPD.  Later in a November 2010 VA treatment record, the Veteran's COPD was described as severe.  As such, the Board finds the current disability element is well established.

Next, the Board considers whether the Veteran's current disability was either proximately caused by or proximately aggravated by a service-connected disability.

In a February 2009 VA treatment record, the examiner notes a history of shortness of breath with stairs and walking long distances, which had been ongoing for two years and was gradually getting worse.  The Veteran reported that within the part year he had noticed increased shortness of breath with exertion.

In April 2009, the Veteran suffered a myocardial infarction, and subsequently underwent four vessel bypass with stent placement, or in other words a CABG.

In July 2010, the Veteran underwent treatment at a VAMC complaining of shortness of breath since the time of his CABG surgery in April 2010.  The Veteran reported that prior to his CABG, he was fairly active physically, did not have any activity limitation and did not experience any shortness of breath.  He stated that after his CABG, his activity became limited to walking a few blocks, and has currently worsened to the point of shortness of breath when walking less than half a block.  He stated that he also feels short of breath upon lying down.  The Veteran also reported smoking one pack of cigarettes per day for forty years, but said he quit smoking in 2009.  
  
In a September 2011 VA examination, the examiner opined that the Veteran's COPD was less likely than not proximately due to or the result of the Veteran's coronary artery disease.  The examiner reviewed the claims file, and noted complaints of dyspnea in February 2009, contrary to the Veteran's assertion that his dyspnea started after his myocardial infarction and resulting coronary artery bypass graft in April 2009.  The examiner further noted that a chest X-ray performed in February 2009 indicated that the lungs were hyperinflated due to COPD.  The examiner did not address aggravation.

At a March 2013 VA examination, the examiner opined that the Veteran's COPD  was neither related to his service, nor aggravated by his service.  The examiner concluded that the Veteran's COPD was less likely than not caused by the Veteran's coronary artery disease.  The examiner reasoned that the Veteran had objective evidence of pulmonary fibrosis on CT scan of the thorax.  The Veteran's coronary artery bypass for coronary artery disease, the examiner found, was unrelated to the fibrotic finding.  The examiner further concluded there was no physiologic relationship where the coronary artery disease could be found to have caused COPD.  Further, it was noted that the Veteran had an extensive history of tobacco use and occupational exposure from 36 years of work in an iron works setting, which was found to be the likely cause of the Veteran's chronic obstructive pulmonary disease, rather than coronary artery disease. 

The examiner also concluded that there was no evidence in the record that the Veteran's COPD was permanently aggravated by his coronary artery disease.  The examiner noted that the Veteran had an echocardiogram in 2011 that revealed normal ejection fraction.  Furthermore, the examiner found that physiologically the Veteran's lung tissue disease was not worsened by the coronary artery disease, nor was it possible.  In determining this, the examiner explained that the Veteran's heart was pumping normally and was thus able to supply the lungs with adequate blood for oxygenation, and the normal performance of the heart would not change of worsen the performance of the lungs.

In January 2013, the Veteran testified at a hearing held by a Decision Review Officer.  At the hearing, the Veteran stated that he never had shortness of breath before his myocardial infarction.  He further asserted that he was a very active person, playing soft ball until he was fifty years old, and actively hunting and fishing until he had a myocardial infarction.

The Veteran is competent to describe pulmonary symptoms and when they began, but he is not a reliable historian as to when his pulmonary symptoms began.  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Veteran initially complained of worsening shortness of breath during exertion in his February 2009 VA treatment, which he stated had progressively worsened .  However, the Veteran later stated in July 2010 during his VA treatment that he did not experience shortness of breath prior to his myocardial infarction in April 2009.  The Veteran again asserted this contention in his January 2013 RO hearing.  Due to the inconsistencies in the Veteran's statements regarding onset of shortness of breath, the Board assigns little probative weight to the Veteran's contentions.  Therefore, the Board has considered his lay assertions but ultimately places more weight on the aforementioned September 2011 and March 2013 VA opinions.

Therefore, as the most probative medical opinions of record specifically indicate that the Veteran's currently diagnosed COPD was not caused by or aggravated by the Veteran's service connected coronary artery disease.  Though the September 2011 opinion does not opine as to whether the Veteran's COPD was aggravated by his coronary artery disease, it does specifically state a well reasoned opinion as to why the Veteran's COPD was not caused by the coronary artery disease. Furthermore, the March 2013 opinion again concludes that the Veteran's COPD is not the result of his coronary artery disease, and goes on to assert that the COPD is not, nor could it have been, aggravated by the Veteran's coronary artery disease.  In light of the foregoing, service connection for COPD is not warranted as secondary to the Veteran's service connected coronary artery disease.

Next, the Board finds that service connection for COPD on a direct basis is not warranted.  The Veteran's service treatment records are negative for any findings of chronic obstructive pulmonary disease.  The Board points out that the absence of in-service evidence of COPD is not fatal to a claim for service connection.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  Here, however, the evidence of record fails to show persistent and recurrent symptoms of COPD since separation from service.  The Veteran's statements, therefore, do not demonstrate a nexus between the current disability and service, and cannot substantiate a claim for direct service connection for COPD.

In light of the foregoing, service connection for COPD is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).   

III. Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 percent for his coronary artery disease.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Throughout the course of the appeal, the Veteran's service-connected coronary artery disease has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under this, a 10 percent rating is assigned when the coronary artery disease results in a workload of greater than 7 METs, but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A higher 30 percent rating is assigned when the coronary artery disease results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when a Veteran had more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2013). 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In April 2010, the Veteran presented with shortness of breath, but without angina.  In July 2010, the Veteran presented with severe airflow limitation.  The Veteran reported that he experienced shortness of breath when walking less than half a block or when lying down flat on the bed.  The examiner found severe dyspnea both at rest as well as at exertion, which the Veteran stated had gradually worsened since his CAGB surgery in April 2009. 

In November 2010, the Veteran stated that walking on the treadmill caused shortness of breath.   In January 2011, the Veteran presented at a VAMC for a myocardial perfusion test, however the Veteran was unable to lie down on the scan table for images because he stated that he could not breathe.  In his July 2011 VA treatment the Veteran stated that he experiences dyspnea on exertion, but felt that his obesity also contributed to the issue.

During an October 2012 VA examination, the Veteran's METs were estimated to be one to three, resulting in dyspnea, fatigue and dizziness.  However, the examiner noted that the limitation in METs was due to multiple factors.  

At a VA examination conducted in March 2013, the Veteran's METs were estimated to be greater than three to five METs, resulting in dyspnea and fatigue.  The examiner concluded that the METs level limitation was not due solely to the Veteran's coronary artery disease and estimated the percentage of the METs level limitation due solely to the heart condition to be zero percent.  The examiner concluded that the Veteran's chronic obstructive pulmonary disease was responsible for 70 to 90 percent of the Veteran's METs level, and the Veteran's deconditioning to be responsible for 10 to 30 percent of the Veteran's METs level.

The Board finds that a rating in excess of 10 percent is not warranted for coronary artery disease at any point from November 2, 2010.  As reported above, the March 2013 VA examination shows that the Veteran's METs were reported as greater than three to five resulting in dyspnea, fatigue and dizziness.  Though this would typically satisfy the criteria for a 30 percent rating for coronary artery disease, the Veteran's examiner attributed his current METs level to causes other than the Veteran's coronary artery disease.  As a result, the Veteran does not meet the requisite criteria for a increased rating.

After review of the evidence, the evidence of record does not warrant a rating in excess of 10 percent for coronary artery disease at any time during the period pertinent to this appeal.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 10 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's coronary artery disease disability is not inadequate.  The Veteran was examined and evaluated under the appropriate criteria described in DC 7005, involving an estimation of the Veteran's METs and resulting symptoms.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is unemployed after his position as an electrician terminated in December 2009.  The Veteran attributes his inability to work to his nonservice connected COPD.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease, to include secondary to a service connected coronary artery disease, is denied.

Entitlement to an increased rating for coronary artery disease status post myocardial infarction and CABG, currently rated as 10 percent disabling, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


